IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

WILLIAM D. SNYDER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D13-3866

JUDITH A. SNYDER,

      Appellee.

_____________________________/

Opinion filed December 9, 2014.

An appeal from the Circuit Court for Levy County.
Ysleta W. McDonald, Judge.

William D. Snyder, pro se, Appellant.

Judith A. Snyder, pro se, Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., VAN NORTWICK, and SWANSON, JJ., CONCUR.